Case 2:19-mj-00847-BNW Document 11-2 Filed 11/08/19 Page 1 of 3




                 EXHIBIT “2”




                 EXHIBIT “2”
      Case 2:19-mj-00847-BNW Document 11-2 Filed 11/08/19 Page 2 of 3




                                         November 4, 2019




Mr. Steven W. Myhre
Assistant United States Attomey
U.S. Attorney's Office
501 Las Vegas Boulevard South
Suite 1 100
Las Vegas, Nevada 89101

Mr. Myhre,

This is my victim impact statement relaled to LaTonia Smith. As a victim, I plead that the Court
not grant Ms, Smith release under any condition, as I believe she is obsessively committed to
harming me and those around me and will not be kept away from me by any terms or restrictions.

I do not know Smith except    as a related pa(y in a civil suit on which I have worked in a limited
role as an associate attorney. After my legal assistant received and opened a hateful death threat
letter addressed to her and me, I obtained Temporary Protective Orders ("TPOs") against Smith in
the Reno Justice Court. I believe that Ms. Smith has since become obsessed with harming me in
significant and irreparable ways, including the filing of multiple lawsuits falsely accusing me, the
filing of a TPO in Las Vegas falsely accusing me of harming her, and the filing of false police
reports against me in which she created bizarre cartoons as labricated "evidence." On October 8,
2019,the Las Vegas Justice Court set aside Ms. Smith's TPO Nunc Pro Tunc and made a finding
that questioned her credibility. That Order was entered on October 28, 2019, just three days before
Ms. Smith attacked me.

The multiple court filings by Ms. Smith include language directed at me that is hate-filled, racially-
charged, and appears to escalate in intensity with each piece she writes. She has lodged claims
against me that include an allegation that I sexually assaulted her on a public sidewalk outside of
the Reno Municipal courthouse the very day that I secured a TPO against her. That allegation was
directly refuted by the Affidavit olthe retired law enforcernent officer that escorted me and my
colleagues to the hearing and walked us back to the car in which we drove to our office. She did
not lodge that false allegation with the police or the Las Vegas Justice Court until three months
after she alleges it occurred, and did not make those allegations to Reno Judge Picrre I Iascheff at
a subsequent hearing on the same'lPO. She lodged the allegations when she did because she
received a cease and desist letter from my counscl who was responding to unwanted attempts by
Ms. Smith to contact me.

This is just another example of how her conduct toward me escalates. FIel allegations beyond
being utterly and demonstrably false, have left me deeply hurniliated. Ms. Snith has accused me
in publicly-filed docunrents ol'being part ol a lacist conspilacy (with the judges of the State of
Nevada), olcommitting scxual assault against hcr at a couflhouse, and lras leferled to nre over aud
        Case 2:19-mj-00847-BNW Document 11-2 Filed 11/08/19 Page 3 of 3




Page 2



over as a "dangerous sexual predator." Her fixation and determination on harming me makes me
deeply fear the possibility ofher release, as my prior fear that she would become violent became
a rcality on October 31,2019.


On Halloween night, Smith came to my door in Reno with a gun while I was alone in my apartment.
I have no idea how she tracked me to my address. I have no idea how long she had been in Reno
watching me. I am terrified that she would drive from Las Vegas to Reno with a firearm just to
see me and am concemed she has been stalking me and those around me for some time. After I
answered ite door, Smith forced her way into my home with the gun, knocking me to the floor.
She pointed the gun at me while I lay on the floor and told me, calmly, we were'Just going to
have a chat." I forced my way past her and out the door. Smith's actions appeared calculated
(ringing my doorbell on Halloween night when I would answer) and deliberate.

Since that night I have experienced constant and intense fear and anxiety. I feel physically ill. I
do not want to be alone. I have not retumed to my apartment, and will not live there in the future.
I question whether I will be able to safely live in the State in the future iflwhen Smith is free. It
may ,not matter, as she stalked me to Reno, hundreds of miles from her home and the locus of her
lawsuits.

I do not know when this will end. My only relief came when Smith was placed in oustody. If she
is released, she already knows my work and home address and I believe likely knows addresses of
my friends and family.

I believe from her conduct that Ms. Smith is triggered to lash out against me and others when she
experiences an adverse result in hel litigation efforts. Her arest will, withoul any doubt, do
nothing to alleviate her imational obsession with harming me-it will make it worse. If she is
released, I do not know what I will do to create any feeling of safety for myself or the people
around me.

Thank you for your consideration




                            e Beavers




15t04529.1
